                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Florencio Apreza-Guerrero,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00067-FDW
                                      )             3:17-cr-00066-FDW-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 8, 2020 Order.

                                               May 8, 2020




         Case 3:20-cv-00067-FDW Document 3 Filed 05/08/20 Page 1 of 1
